UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☒ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2) ☐ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material under §240.14a-12 IGNITE RESTAURANT GROUP,INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6 (i) (1) and0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 1 IGNITE RESTAURANT GROUP,INC. 9900 Westpark Drive Suite300 Houston, Texas 77063 April 22, 2016 Dear Stockholder: We cordially invite you to attend the 2016 Annual Meeting of Stockholders of Ignite Restaurant Group,Inc. to be held on Thursday, May 19, 2016, at 9:00a.m. local time at the Houstonian Hotel, 111 North Post Oak Lane, Houston, Texas 77024. The items of business are listed in the following Notice of Annual Meeting of Stockholders and are more fully addressed in the Proxy Statement. On or about April 22, 2016, we began mailing our proxy materials and annual report. For information on how to vote your shares, please refer to the Proxy Statement and proxy card you received to assure that your shares will be represented and voted at the Annual Meeting even if you cannot attend. Your vote is important. To be sure your shares are voted at the meeting, even if you plan to attend the meeting in person, please follow the instructions provided to you and vote your shares today. This will not prevent you from voting your shares in person if you are able to attend. On behalf of your board of directors, thank you for your continued support of and interest in Ignite Restaurant Group,Inc. Sincerely, Paul R. Vigano Chairman of the Board 2 IGNITE RESTAURANT GROUP,INC. 9900 Westpark Drive Suite300 Houston, Texas 77063 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To be held on May 19 , 2016 Time: 9:00a.m. local time Date: May 19, 2016 Place: Houstonian Hotel, 111 North Post Oak Lane, Houston, Texas77024 Record Date: Stockholders of record at the close of business on April8, 2016 are entitled to notice of and to vote at the annual meeting or any adjournments or postponements thereof. Purpose: Amend the Amended and Restated Certificate of Incorporation to reinstitute a classified board of directors; Elect six directors nominated by the board of directors, each to hold office for terms expiring as described herein and until his or her successor is duly elected and qualified; Ratify the appointment of Deloitte & Touche LLPas our independent registered public accounting firm for fiscal year 2016; and Consider and act upon such other business as may properly come before the annual meeting or any adjournments or postponements thereof. Stockholders Register: A list of the stockholders entitled to vote at the annual meeting may be examined during regular business hours at our executive offices, 9900 Westpark Drive, Suite300, Houston, Texas 77063, during the ten-day period preceding the meeting. By order of the Board of Directors, Brad A. Leist Chief Financial Officer, Treasurer and Secretary April22, 2016 3 TABLE OF CONTENTS Page Proxy Statement Summary 5 General Information 7 Questions Relating to this Proxy Statement 7 Proposal 1 — Amendment to the Amended and Restated Certificate of Incorporation 10 Proposal 2 — Election of Directors 11 Director Nominees for Terms Expiring at the 2017, 2018 and 2019 Annual Meetings 11 Corporate Governance 13 Board Composition and Director Independence 13 Controlled Company 13 Board Leadership Structure 14 Board Committees and Membership 14 Risk Oversight 15 Committee Charters and Corporate Governance Guidelines 15 Codes of Conduct and Ethics 15 Selection of Director Nominees 16 Meetings of the Board of Directors 17 Executive Sessions of Non-Management Directors 17 Compensation Committee Interlocks and Insider Participation 17 Mandatory Retirement for Directors 17 Communications with the Board of Directors 17 Compensation of Directors 17 Director Compensation Table for Fiscal 2015 17 Beneficial Ownership of the Company’s Securities 18 Section16(a) Beneficial Ownership Reporting Compliance 19 Certain Relationships and Related Party Transactions 19 Proposal 3 — Ratification of the Appointment of the Independent Registered Public Accounting Firm 20 Report of the Audit Committee 21 Fees Billed by Independent Registered Public Accounting Firm 22 Executive Officers 22 Executive Compensation 23 Compensation Discussion and Analysis 23 Summary Compensation Table 30 Fiscal 2015 Grants of Plan-Based Awards 31 Outstanding Equity Awards at Fiscal 2015 Year-End 32 Option Exercises and Stock Vested in Fiscal 2015 34 Pension Benefits in Fiscal 2015 34 Nonqualified Deferred Compensation 34 Potential Payments upon Termination or Change in Control 34 Report of the Compensation Committee 37 Next Annual Meeting — Stockholder Proposals 38 Rule14a-8 Proposals for Our 2017 Proxy Statement 38 Stockholder Proposals of Business 38 Stockholder Nominations of Directors 38 Contact Information 38 Other Matters 39 Other Business 39 4 IGNITE RESTAURANT GROUP,INC. 9900 Westpark Drive Suite300 Houston, Texas 77063 PROXY STATEMENT SUMMARY This summary highlights information contained elsewhere in this proxy statement. This summary does not contain all of the information that you should consider, and you should read the entire proxy statement carefully before voting. Annual Meeting Information • May 19, 2016, at 9:00 a.m. local time • Houstonian Hotel, 111 North Post Oak Lane, Houston, Texas 77024 • The record date is April8, 2016 Items of Business Proposal Board Vote Recommendation Page Reference (for more information) 1. Amend the Amended and Restated Certificate of Incorporation to reinstitute a classified board of directors. FOR 10 2. Elect six directors named in this proxy statement for terms that expire as described herein FOR ALL 11 3. Ratify the appointment of our independent registered public accounting firm for fiscal year 2016 FOR 20 Amendment to the Amended and Restated Certificate of Incorporation The board of directors of Ignite Restaurant Group,Inc. (“we,” “our,” “us,” the “Company,” or “Ignite”) is asking you to amend article six of the Amended and Restated Certificate of Incorporation to reinstitute a classified board of directors. Beginning with this Annual Meeting, we will no longer have a classified board of directors. In connection with an ongoing review and assessment of the Company’s corporate governance procedures and documents, our board of directors is recommending that you vote to approve an amendmentto article six of the Amended and Restated Certificate of Incorporation to reinstitute a classified board of directors. The board of directors believes that the longer time required to elect a majority of a classified board will help assure continuity and stability of corporate policies since a majority of the directors will always have prior experience as directors of the Company. Under the proposed amendment to article six of the Amended and Restated Certificate of Incorporation, the classified board structure would continue and be in effect for one full election cycle so that beginning with the 2020 annual meeting of stockholders, directors would be elected for a term expiring at the next annual meeting of stockholders. For additional information, see page 10. 5 Director Nominees The board of directors is asking you to elect the six nominees for director named below. If the proposed amendment to the Amended and Restated Certificate of Incorporation to reinstitute a classified board of directors is approved by the stockholders, the six director nominees, if elected, will immediately be divided into classes for terms that expire at the 2017, 2018 or 2019 annual meeting of stockholders. Conversely, if the proposed amendment to the Amended and Restated Certificate of Incorporation to reinstitute a classified board of directors is not approved by the stockholders, the six director nominees, if elected, will all be elected for terms that expire at the 2017 annual meeting of stockholders. The following table provides summary information about the six director nominees. The directors will be elected by a plurality vote. For more information about the director nominees, see page11. Name Age Occupation Experience/ Qualifications Status as Independent or Non-Employee Board Committees End of Term (1) Paul R. Vigano 44 Senior Managing Director of J.H. Whitney Leadership,
